J-A27034-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JANET M. BELCZYK,                       :   IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                   Appellant            :
                                        :
                                        :
            v.                          :
                                        :
                                        :
JAMES VINCENT CUNNINGHAM, III           :        No. 514 WDA 2017

                    Appeal from the Order March 20, 2017
              in the Court of Common Pleas of Allegheny County
                     Family Court at No(s): FD-04-002083

BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                      FILED JANUARY 11, 2018

     Janet M. Belczyk (“Belczyk”), pro se, appeals from the trial court’s

Order dismissing her Exceptions to the Hearing Officer’s Recommendation

(“the Recommendation”), which defined the child support obligations of

James   Vincent   Cunningham,    III   (“Cunningham”),   and   entering   the

Recommendation as a final Order. We affirm.

     Belczyk and Cunningham married in April 1989, and they have one

biological son, J., who was born in January 2000. In 2002, Belczyk moved

to Florida with J., while Cunningham remained in their Pennsylvania home.

Belczyk and Cunningham were legally divorced in October 2011.

     Following a procedural history that is not relevant to this appeal, on

August 17, 2016, Belczyk filed a Petition for Modification of Child Support,

seeking an increase for higher costs of medical and dental insurance, and an

expected increase in J.’s ice hockey expenses.   On January 18, 2017, the
J-A27034-17



Hearing Officer conducted a hearing on the Petition for Modification.

Cunningham, pro se, attended the hearing, and Belczyk, pro se, participated

in the hearing via telephone.     An attorney from the Allegheny County

Solicitor’s Office also participated in the hearing on behalf of J. During the

hearing, the parties stipulated to J.’s hockey expenses for 2016.     Belczyk

testified (but did not provide any documentary evidence) that J. would

progress to junior hockey in 2017, and the related expenses were expected

to increase to approximately $40,000.

      The Hearing Officer issued the Recommendation, dated January 19,

2017, wherein she recommended that (1) the previous support order be

terminated, and an overpayment set at $110.43; (2) Belczyk continue to

provide J.’s health insurance, and that Cunningham pay for 53% of all

unreimbursed medical expenses exceeding $250 annually; (3) Cunningham

pay Belczyk $1,409 for his share of the 2016 hockey expenses; and (4)

Cunningham contribute 53% of future hockey expenses, with a maximum

required contribution of $7,000 annually.

      On January 30, 2017, Belczyk, pro se, filed Exceptions to the

Recommendation. By Order dated March 20, 2017, the trial court entered

the Recommendation as a final Order, and dismissed Belczyk’s Exceptions,

explaining that Belczyk “raised numerous issues and facts that are not

relevant to [the support hearing].”    Trial Court Order, 3/20/17, at 2; see

also Trial Court Opinion, 7/20/17, at 3 (noting that the trial court dismissed




                                      -2-
J-A27034-17



the   Exceptions      because      Belczyk     failed   to   specify   errors   in   the

Recommendation).

       Belczyk filed a timely Notice of Appeal. The trial court subsequently

ordered Belczyk to file a Pennsylvania Rule of Appellate Procedure 1925(b)

concise statement of errors complained of on appeal. Belczyk did not file a

concise statement.1

       On appeal, Belczyk requests the following forms of relief:

       1. Award [] Belczyk and [J.], mother and son, a total of
       $487,625.00 …, which is the sum [Cunningham] stole from
       mother and son through various malicious criminal and
       fraudulent concealment, forgery, theft, identity theft, power of
       attorney abuse, perjury, deception, concealment, coercion,
       intimidation and mental cruelty.

       2. Removal of [Cunningham’s name] from the deed of [the
       Pennsylvania property].

       3. Certificate of [a]nnulment of the marriage between [] Belczyk
       and [Cunningham,] which never existed as a marital union.

____________________________________________


1
  We note that a failure to comply with a trial court’s order to file a concise
statement generally results in waiver of all issues on appeal. See Mudge v.
Mudge, 6 A.3d 1031, 1032 (Pa. Super. 2010). However, although the trial
court’s concise statement Order was entered on the docket, the record is
void of notice of service of the Order.         See Pa.R.C.P. 236(a)(2), (b)
(requiring the prothonotary to “give written notice of the entry of any order
… to each party’s attorney of record or, if unrepresented, to each party” and
to “note in the docket the giving of notice”). Accordingly, we decline to
deem Belczyk’s issues waived on this basis. See Laws v. Laws, 758 A.2d
1226, 1228 (Pa. Super. 2000) (declining to find appellant’s issues waived for
failure to file a concise statement, where there was no evidence in the
record that the prothonotary sent notice of the concise statement order).




                                           -3-
J-A27034-17


       4. Prosecution of [Cunningham] to the full extent of the law for
       his crimes as detailed herein.

Brief for Appellant at 1-2 (unnumbered).2

       Initially, we observe that “[t]he sole issue of [the January 18, 2017]

hearing was child support and hockey expenses.”              Trial Court Order,

3/20/17, at 2. In her 100-page brief, Belczyk mentions child support only a

handful of times, and only in connection to her assertion that she is entitled

to recover a substantial sum of money as a result of Cunningham’s alleged

fraudulent actions.       However, Belczyk has asserted no error in the trial

court’s ruling in this matter. Moreover, our own review of the record reveals

no error or abuse of discretion in the trial court’s dismissal of Belczyk’s

Exceptions and adoption of the Recommendation as a final Order. See Sirio

v. Sirio, 951 A.2d 1188, 1192 (Pa. Super. 2008) (stating that “[w]hen

evaluating a support order, this Court may only reverse the trial court’s

determination where the order cannot be sustained on any valid ground. We

will not interfere with the broad discretion afforded the trial court absent an

abuse of discretion or insufficient evidence to sustain the support order.”

(citation omitted)). Accordingly, Belczyk is not entitled to relief.

       Order affirmed. Applications for Relief denied.


Judgment Entered.

____________________________________________


2
 We observe that Belczyk’s brief in no way conforms to our Pennsylvania
Rules of Appellate Procedure.



                                           -4-
J-A27034-17




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/2018




                          -5-